Citation Nr: 1022779	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity, to include as secondary 
to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity, to include as secondary 
to service-connected diabetes mellitus.

4.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for residuals of 
cerebrovascular accident, to include as secondary to service-
connected diabetes mellitus.

7.  Entitlement to a rating in excess of 20 percent for 
service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and April 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The Veteran appealed those 
decisions, and the case was referred to the Board for 
appellate review. 

A hearing was held on December 4, 2009, in Phoenix, Arizona, 
before the undersigned acting Veterans Law Judge (VLJ), who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.
The Board notes that the Veteran had previously filed a claim 
for an initial compensable rating for his service-connected 
diabetic neuropathy of each lower extremity.  A 10 percent 
disability evaluation was granted in an April 2006 Board 
decision effective from June 11, 2001.  An August 2006 rating 
decision effectuated that grant and also assigned a 20 
percent disability evaluation effective from June 23, 2003.  
The appellant was notified of that decision and of his 
appellate rights.  However, he did not file a notice of 
disagreement with that decision, and as such, the August 2006 
rating decision became final.  The Veteran and his 
representative subsequently raised the issue of entitlement 
to an increased evaluation for his bilateral neuropathy of 
the lower extremities at that time of his December 2009 
hearing before the Board.  However, that matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Indeed, it appears that the RO is 
currently in the process of adjudicating that claim.  
Accordingly, the issue of entitlement to an increased 
evaluation for his bilateral neuropathy of the lower 
extremities is referred to the RO for appropriate action.  

The Board further notes the recent holding of the United 
States Court of Appeals for Veterans Claims (Court) that if 
the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether a total rating 
based on individual unemployability (TDIU) as a result of 
that disability is warranted. Rice v. Shinseki, 22 Vet. App. 
447 (2009).  In this case, the Veteran did file a claim for a 
total evaluation based upon individual unemployability due to 
service-connected disabilities in October 2009.  He 
specifically claimed that his service-connected type II 
diabetes mellitus prevented him from obtaining and 
maintaining a substantially gainful occupation.  As such, the 
Veteran himself has raised the issue of whether he may be 
unemployable as a result of his service-connected disability 
for which an appeal of the disability rating is pending.  
Therefore, the RO should develop a claim for TDIU in 
accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Accordingly, the issue of entitlement to TDIU is referred to 
the RO for appropriate action.  

The issues of entitlement to service connection for 
hypertension and for residuals of a cerebrovascular accident 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 4, 2009, prior to promulgation of a decision 
in the appeal, the Veteran testified and submitted a 
statement indicating that he would like to withdraw his 
appeal for the issues of entitlement to service connection 
for PTSD, peripheral vascular disease of the right and left 
lower extremities, and cardiovascular disease.

2.  The Veteran's service-connected diabetes mellitus does 
require insulin and a restricted diet, but he has not been 
shown to require regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
the issues of entitlement to service connection for PTSD, 
peripheral vascular disease of the right and left lower 
extremities, and cardiovascular disease have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for a rating in excess of 20 percent for 
service-connected diabetes mellitus have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1- 4.14, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the 
appeal, the Veteran both testified and submitted a statement 
on December 4, 2009, indicating that he wanted to withdraw 
the issues of entitlement to service connection for PTSD, 
bilateral peripheral vascular disease of the right and left 
lower extremities, and cardiovascular disease.  Thus, the 
Veteran has withdrawn the appeal of those issues, and there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for these issues, and they 
are dismissed.


II. VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in August 2005.  Nevertheless, the RO did 
send the Veteran letters in March 2005, March 2006, and 
October 2008, which informed him about the evidence necessary 
to substantiate his claim and the division of 
responsibilities in obtaining the evidence.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim for an increased 
evaluation was readjudicated in a supplemental statement of 
the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating the 
claim and notifying claimant of such readjudication in the 
statement of the case).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of his claim and testifying at a 
hearing before the Board.  Viewed in such context, the 
furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The Veteran has had a "meaningful opportunity to 
participate effectively,"  Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the Veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letters notified 
the Veteran that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice 
provided examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the VA to obtain) that 
are relevant to establishing his entitlement to increased 
compensation.  Specifically, he was informed in the March 
2005 letter of types of evidence that might show such a 
worsening, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests 
or x-rays; the dates of examinations and tests; and, 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
the disability had become worse.  The March 2006 and October 
2008 also letters listed examples of evidence, which included 
information about on-going treatment, Social Security 
Administration determinations, statements from employers, and 
lay statements from people who have witnessed how the 
disability symptoms affect him.  In addition, the October 
2008 letter provided him with the rating criteria pertinent 
to his claim for an increased evaluation, namely Diagnostic 
Code 7913.

The March 2006 and October 2008 letters also informed the 
Veteran that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and the impact of the condition and symptoms on 
employment and daily life.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2005 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  That 
letter also stated that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of his claim and providing him with a VA 
examination.  The Veteran's VA medical records, private 
medical records, Social Security Administration (SSA) 
disability records, and the reports of March 2005 and March 
2009 VA examinations were reviewed by both the RO and the 
Board in connection with adjudication of his claim.  The 
Veteran has not identified any additional, relevant treatment 
records the Board needs to obtain for an equitable 
adjudication of the claim.

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the March 2005 and March 
2009 examiners reviewed the claims file, documented the 
Veteran's subjective complaints and medical history, and 
performed a physical examination.  Thereafter, in the 
reports, they provided information sufficient in detail and 
relevance to the rating criteria to allow for determination 
of the appropriate disability rating.  No competent evidence 
suggests that the findings at examination were inconsistent 
with the medical history outlined in the claims file or not 
representative of the Veteran's disability.  Therefore, the 
Board determines that both the March 2005 and March 2009 VA 
examinations are adequate for rating purposes.  

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claim.


III. Law and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Court has also held that 
factual findings may show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, i.e., staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, the Board has considered the 
propriety of staged ratings in assessing the Veteran's 
service-connected disability.

The Veteran's service-connected diabetes mellitus is 
currently assigned a 20 percent disability rating pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  Under that 
diagnostic code, a 20 percent disability evaluation is 
assigned for diabetes mellitus requiring insulin and 
restricted diet; or, an oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation is 
contemplated when diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
disability evaluation is warranted if diabetes mellitus 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  "Regulation of 
activities" is defined in Diagnostic Code 7913 as 
"avoidance of strenuous occupational and recreational 
activities."  38 C.F.R. § 4119 (2009).

Int his case, the medical evidence shows that the Veteran's 
diabetes mellitus was diagnosed in the late 1990s and was 
initially treated with oral hypoglycemics and a restricted 
diet.  However, a November 2002 VA examiner as well as 
treatment records indicate that there was inadequate control 
on such medication, and he was eventually prescribed insulin.  
Thus, the medical evidence of record does show that the 
Veteran's diabetes mellitus requires insulin and a restricted 
diet.

Nevertheless, the medical evidence does not show that the 
Veteran must restrict his occupational and recreational 
activities in response to his diabetes mellitus.  In fact, 
the March 2005 VA examiner specifically stated that there was 
no restriction of the Veteran's activities on account of his 
diabetes mellitus, such as an avoidance of strenuous 
occupation or occupational activity to keep his blood sugar 
at an even keel.  Instead, his activities were noted to be 
restricted due primarily to his arthritis.  The March 2009 VA 
examiner also commented that the Veteran's diabetes mellitus 
did not restrict his activities despite his hypoglycemia.  

VA treatment records do document the Veteran as not 
exercising.  However, there was no indication that his 
ability to exercise was medically restricted by his diabetes 
mellitus.  In fact, such records actually suggest that he 
should be exercising.  

The Board does observe that a private physician submitted a 
statement in January 2006 indicating that the Veteran was 
required to regulate his activities to control his blood 
sugar.  However, there was no indication as to what formed 
the basis of that statement.  Nor did the physician specify 
how the Veteran's activities were regulated.  As such, it is 
unclear as to whether such regulation involved avoidance of 
strenuous occupational and recreational activities as 
required under Diagnostic Code 7913.  Moreover, as previously 
noted, there are no contemporaneous treatment records 
documenting such regulation, and the March 2009 VA examiner 
subsequently stated that the Veteran's diabetes mellitus did 
not restrict his activities. 

The Board has considered the Veteran's arguments that his 
symptoms meet the criteria for a 40 percent rating for 
diabetes mellitus, but finds that his statements alone do not 
support the claim for an increased rating.  The Court has 
held that medical evidence is required to show that 
occupational and recreational activities have been restricted 
for purposes of Diagnostic Code 7913 providing a 40 percent 
disability rating for diabetes when the diabetes requires 
insulin, restricted diet, and regulation of activities. See 
Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Moreover, the 
Board notes that the Veteran's December 2009 hearing 
testimony focused on the diabetes mellitus generally 
controlling everything in his life because he always needs to 
be able to take his insulin, test his blood sugar, and watch 
what he eats, which as discussed, does not equal restriction 
of activities as defined in the rating criteria.  

Based on the foregoing, the Board finds that a rating in 
excess of 20 percent for service-connected diabetes mellitus 
is not supported by the evidence.  The record reflects that 
the Veteran's diabetes mellitus requires no more than the use 
of oral medication/insulin and a restricted diet.  Absent 
evidence of medically required avoidance of strenuous 
occupational and recreational activities, the Board 
determines that the Veteran does not have restriction of 
activities as defined by VA regulations.  Accordingly, the 
Board determines that a preponderance of the evidence is 
against a rating in excess of 20 percent for service-
connected diabetes mellitus, and therefore, the Veteran's 
claim is denied.

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  In the present 
case, the Board finds no evidence that the Veteran's service-
connected diabetes mellitus presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The 
manifestations of his diabetes mellitus are fully 
contemplated by the rating schedule.  Indeed, a comparison 
between the level of severity and symptomatology of the 
Veteran's assigned rating with the established criteria found 
in the rating schedule shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology as discussed above.  Indeed, there are higher 
evaluations available, but he has not been shown to have met 
the criteria.  The Board does acknowledge that the Veteran is 
unemployed; however, the record does not demonstrate that the 
Veteran's unemployment is due to his diabetes mellitus.  
Therefore, the Board finds that referral for an extra-
schedular rating is not appropriate in this case. 


ORDER

The appeal for the issue of entitlement to service connection 
for PTSD is dismissed.

The appeal for the issue of entitlement to service connection 
for peripheral vascular disease of the right lower extremity 
is dismissed.

The appeal for the issue of entitlement to service connection 
for peripheral vascular disease of the left lower extremity 
is dismissed.

The appeal for the issue of entitlement to service connection 
for cardiovascular disease is dismissed.

A rating in excess of 20 percent for service-connected 
diabetes mellitus is denied. 


REMAND

Reason for remand:  To obtain clarifying medical opinions.  

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board first notes that the chronology of the Veteran's 
medical history is difficult to discern.  Multiple VA 
treatment records and VA examination reports state that his 
medical history included diagnoses of diabetes mellitus, 
hypertension, and cerebrovascular accident in 1996.  However, 
an August 2002 letter from Dr. J.A. (initials used to protect 
the Veteran's privacy) states that the Veteran's diabetes 
mellitus was diagnosed in 1999 during routine blood work.  
Further, at a March 2009 VA examination, the Veteran reported 
that his hypertension was not diagnosed until 2002.  
Moreover, at the November 2002 VA examination, the examiner 
noted that the Veteran's hypertension had been diagnosed 
fairly recently, which does not suggest that diagnosis 
occurred as far back as 1996, and the Board observes that VA 
and private treatment records dated prior to that examination 
do not show hypertension as part of the Veteran's medical 
history.  

Additionally, with regard to the Veteran's claimed 
cerebrovascular accident, the Board notes that the medical 
evidence documents the Veteran's self-reported medical 
history of such an incident in 1996.  However, a July 1999 
private treatment record states that the Veteran had had a 
transient ischemic attack (TIA) and that he had a history of 
another attack in 1998 without mention of 1996.  Further, 
subsequent medical evidence shows that the Veteran has 
experienced several episodes of syncope and vertigo, and a 
March 2005 VA neurological treatment record states that the 
Veteran had dizziness and headaches that were probably of a 
cerebrovascular cause.  In addition, a TIA was diagnosed in 
January 2009 and the record shows that hyperglycemia and 
hypertension were discussed as contributing conditions.  
Finally, a September 2003 VA examiner indicated that the CVA 
was multifactorial in that the Veteran's hypertension and 
diabetes mellitus would play a significant role in such 
event.  However, the Board is uncertain whether the Veteran 
has had a disability manifested by recurrent TIAs during the 
appeal period-the period following his filing of a claim in 
January 2005.  

The Veteran was afforded a VA examination in March 2005 in 
connection with his claims for service connection for 
hypertension and residuals of a cerebrovascular accident.  In 
particular, the examiner stated that the Veteran was 
diagnosed with hypertension in 1996 and commented that the 
disorder was not a complication of his diabetes mellitus.  He 
did note that hypertension is a comorbid condition that can 
impact the progression of many diabetic complications.  
However, the examiner did not specifically address the issue 
of whether the Veteran's diabetes mellitus may have 
aggravated his hypertension.  The Court has held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. See Allen v. Brown, 7 Vet. App. 439, 
446 (1995); see also 38 C.F.R. § 3.310(b).

Similarly, the March 2005 VA examiner observed that the 
Veteran suffered a cerebrovascular accident in 1996, which 
was around the time he was diagnosed with diabetes mellitus.  
He did note that the Veteran had since experienced recurrent 
TIAs and stated that it was more likely than not that the 
Veteran's diabetes mellitus was contributing to such events.  
However, the examiner did not specifically address whether 
the Veteran's service-connected diabetes mellitus actually 
caused or permanently aggravated his cerebrovascular 
accident.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   
Therefore, the Board finds that a clarifying medical opinion 
is necessary for the purpose of determine the nature and 
etiology of the Veteran's hypertension and residuals of a 
cerebrovascular accident.  

The Board does note that a private physician submitted a 
statement in January 2006 indicating that the Veteran's 
hypertension is possibly related to his type II diabetes 
mellitus.  However, she also commented that the hypertension 
could be independent of his diabetes.  It is well established 
that medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim. See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable 
regulations also provide that a finding of service connection 
may not be based on a resort to speculation or even remote 
possibility. See 38 C.F.R. § 3.102 (2009). 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1. The RO should refer the Veteran's 
claims folder to the March 2005 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any hypertension 
and residuals of a cerebrovascular 
accident that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and his own statements.  
The examiner should then identify any 
current residuals of a cerebrovascular 
accident and comment on the likelihood 
(likely, unlikely, at least as likely as 
not) that such residuals as well as the 
Veteran's current hypertension are 
either caused by or permanently 
aggravated by his service-connected 
diabetes mellitus or  are otherwise 
causally or etiologically related to his 
military service.

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disorder is 
either likely or unlikely caused or 
aggravated by the Veteran's service-
connected diabetes mellitus, the 
examiner should state whether it is at 
least as likely that the current 
disability is the result of the diabetes 
mellitus as opposed to its being the 
result of some other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.   If the benefits sought are not granted, the 
Veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


